Stephens, J.
1. The general lien of a laborer, which arises by virtue of section 3329 of the Civil Code of 1910, ranks, as provided by section 3341 of that code, superior to a landlord’s general lien for rent. Al*448though the laborer’s general lion arose subsequently to the landlord’s lien, tile laborer’s lien is, nevertheless, superior in dignity to the landlord’s lien. Stonewall Jackson Loan & Building Association v. McGruder, 43 Ga. 9 (3); Langston v. Anderson, 69 Ga. 65 (2); Allred v. Haile, 84 Ga. 570 (3) (10 S. E. 1095); Georgia Loan &c. Co. v. Dunlop, 108 Ga. 218 (2, 3) (33 S. E. 882); In re Erie Lumber Co., 150 Fed. 817, 823, 824. In so far as Houser v. Cooper, 102 Ga. 823 (30 S. E. 539), may be in conflict with Stonewall Jackson Loan &c. Asso. v. McGruder, Langston v. Anderson, and Allred v. Haile, supra, which construe the law with reference to liens as codified in the Civil Code of 1910, § 6207, it must yield to their authority, as they are the older decisions. Greenfield v. Vason, 74 Ga. 126, 128; Calhoun v. Cawley, 104 Ga. 335 (30 S. E. 773); Josey v. State, 148 Ga. 468 (1 b) (96 S. E. 1041); Slaton v. Hall, 168 Ga. 710, 717 (148 S. E. 741).
Decided October 18, 1929.
F. F. Radensleben, for plaintiff in error.
Branch & Howard, Bond Almand, contra.
2. Section 3339 oí the Civil Code of 1910 does not, where the laborer’s lien is not reduced to execution and levy until after the creation of a landlord’s general Hen for rent, deny to the laborer’s general lien its superior dignity to the landlord’s general lien for rent. That section merely denies to a laborer’s Hen its superiority as against a bona fide purchaser before tlie lien has been reduced to execution and levy.
3. In a contest between two claimants for a fund in court for distribution, derived from the sale of personal property under the foreclosure of a landlord’s general lien for rent by one of the claimants, and claimed by the other under a laborer’s general Hen, although the laborer’s general Hen did not arise by completion of the contract of labor until after the landlord’s general lien had arisen by levy of a distress warrant, it was error to award the fund to the claimant who claimed by virtue of a landlord’s general lien.
4. The superior court erred in not sustaining the certiorari by which the claimant who claimed tlie fund by virtue of a laborer’s Hen sought to review a judgment of the appellate division of the municipal court of Atlanta, affirming a judgment awarding the fund to the claimant who claimed it by virtue of a landlord’s general lien for rent.

Judgment reversed.


Jenkvns, P. J., and Bell, J., concur.